Citation Nr: 0949076	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-02 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder claimed as social avoidance and 
depression, to include whether new and material evidence has 
been received to reopen a previously denied claim.  

2.  Entitlement to service connection for fatigue, constant 
headache, muscle aches and joint pain, claimed as due to an 
undiagnosed illness, to include whether new and material 
evidence has been received to reopen a previously denied 
claim.  

3.  Entitlement to service connection for a gastrointestinal 
disorder claimed as a stomach condition.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to November 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 RO rating decision, 
which reopened the claims of service connection for a 
psychiatric disorder and fatigue, constant headache, muscle 
aches, and joint pains, and denied the claims on the merits.  
The RO also denied the Veteran's original claim of service 
connection for a gastrointestinal disorder claimed as a 
stomach condition.  

Regardless of the RO's December 2006 rating action reopening 
the Veteran's claims, the Board must first determine whether 
the claimant has submitted new and material evidence with 
respect to that claim before evaluating the merits of the 
previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  Without the submission of new and 
material evidence, the Board does not have jurisdiction to 
review the claims in their entirety, and the Board's analysis 
must end.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999).

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in October 2009.  A transcript 
of the hearing has been associated with the claims file.  

During the hearing, the Veteran submitted additional evidence 
directly to the Board.  A review of the file shows that this 
evidence is duplicative of material previously reviewed by 
the RO.  

In any event, the Veteran submitted the evidence with a 
waiver of initial RO jurisdiction.  The Board has accordingly 
accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.  

The issue of service connection for fatigue, constant 
headache, muscle aches and joint pain, claimed as due to 
undiagnosed illness, is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The Veteran performed active service in the Southwest 
Asia theater of operations in support of Operations Desert 
Shield and Desert Storm.  

3.  The RO denied the claims of service connection for a 
psychiatric disorder and fatigue, constant headache, muscle 
aches and joint pain in a December 1999 rating decision.  The 
Veteran was notified of this decision in writing, but he did 
not file a timely Notice of Disagreement (NOD).  

4.  The evidence received since the December 1999 rating 
decision is neither cumulative nor redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

5.  The currently demonstrated psychiatric disorder 
manifested by dysthymia and social phobia is shown as likely 
as not to have had its clinical onset during the Veteran's 
period of active service.  

6.  The currently demonstrated gastrointestinal disorder 
diagnosed as gastroesophageal reflux disease (GERD) is not 
shown to have had its clinical onset in service or to be 
related to any event or incident of the Veteran's active 
service.  


CONCLUSIONS OF LAW

1.  Because evidence received since December 1999 is new and 
material, the claim of service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 
3.156 (2009).  

2.  Because evidence received since December 1999 is new and 
material, the claim of service connection for claimed 
fatigue, constant headache, muscle aches and joint pain is 
reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 3.156 (2009).  

4.  By extending the benefit of the doubt to the Veteran, his 
psychiatric disability manifested by dysthymia and social 
phobia is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).  

5.  The Veteran's disability manifested by GERD is not due to 
disease or injury that was incurred in or aggravated by 
active service; nor is it a manifestation of an undiagnosed 
illness that was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Specific to requests to reopen, a veteran must be notified of 
both the reopening criteria and the criteria for establishing 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In the present case, because the Board's present action 
grants the Veteran's petition to reopen his claims of service 
connection for a psychiatric disorder and service connection 
for fatigue, constant headache, muscle aches, and joint pain, 
claimed as due to an undiagnosed illness, there is no 
prejudice to the appellant under Kent.  

Additionally, because the action taken hereinbelow is 
favorable to the Veteran, the Board finds that no further 
notification or assistance is required as to the claim of 
service connection for a psychiatric disorder decided 
hereinbelow.  

With regard to his claim of service connection for a 
gastrointestinal disorder claimed as a stomach condition, the 
RO sent the Veteran a letter in July 2006 advising him that 
to establish entitlement to service connection on the merits, 
the evidence must show a current disability, an injury or 
disability based on active service, and a relationship 
between the claimed disabilities and active service.  

The July 2006 letter also advised the Veteran of the five 
Dingess elements, to specifically include that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.  

Finally, the July 2006 letter also advised the Veteran that 
VA is responsible for getting relevant records held by any 
Federal agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies, that he must provide enough information 
about the records to allow VA to request them, and that it 
was his responsibility to make sure VA received the records.  

In light of the July 2006 letter, the Board finds that the 
Veteran has received notice of the elements required to 
support his claim of service connection for a 
gastrointestinal disorder; and notice of what evidence, if 
any, will be obtained by the Veteran, and notice of what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

Although the Veteran has not identified or demonstrated that 
any potential errors are prejudicial, the Board finds that 
any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim of service 
connection for a gastrointestinal disorder.  

First, the Veteran's service treatment record (STR) is on 
file, and the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

In fact, the Board left the record open for 30 days following 
the Veteran's October 2009 Board hearing in order to provide 
the Veteran with an opportunity to submit any further 
evidence, but no new evidence was received.  

The Veteran was not afforded a VA examination in connection 
with his claim of service connection for a gastrointestinal 
disorder.  

A VA examination is required where the record includes (1) 
competent evidence of a current disability or continuous 
symptoms since service; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service; and (4) lack of sufficient competent evidence upon 
which the Board can decide the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

In this case, a VA examination is not warranted because, as 
shown hereinbelow, the record does not provide any indication 
that the Veteran is presently diagnosed with a 
gastrointestinal disorder that may be associated with the 
Veteran's service, to include his service in the Persian Gulf 
War. 

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument and 
additional documentary evidence in support of his claim.

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


II.  Analysis

A.  New and Material Evidence

With regard to the Veteran's claims of service connection for 
(1) a psychiatric disorder and (2) fatigue, constant 
headache, muscle aches and joint pain, the RO previously 
denied service connection on the merits in a December 1999 
rating decision, based on the RO's determination that the 
Veteran had not submitted medical evidence showing that he 
suffered from the claimed disabilities.  The Veteran was 
advised of the denial in December 1999, but he did not submit 
a Notice of Disagreement (NOD).  

Because the Veteran did not appeal the December 1999 RO 
rating decision, it became final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran filed the instant petition to reopen his claims 
in July 2006.  

Regarding petitions to reopen filed on or after August 29, 
2001, such as this one, the provision of 38 C.F.R. § 3.156(a) 
define "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  "New and material evidence" can be 
construed as that which would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability or injury, even when it would not be 
enough to convince the Board to grant the claim.  Hodge, 155 
F.3d at 1363.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Here, the evidence associated with the claims file since the 
December 1999 rating decision consists of VA outpatient 
treatment records, including an August 2005 Gulf War Registry 
examination, SSA records, and the Veteran's October 2009 
Board hearing testimony.    

The Board finds that these items are "new" evidence because 
they were not before the adjudicator in December 1999.  The 
Board also finds that the new evidence is "material" because 
it directly addresses the reason the claims were denied in 
December 1999.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claims of service connection 
(1) a psychiatric disorder and (2) fatigue, constant 
headache, muscle aches and joint pain.  


B.  Entitlement to Service Connection

The Veteran is claiming that service connection is warranted 
for a psychiatric disorder manifested by social phobia and 
dysthymic disorder and for a gastrointestinal disorder 
claimed as a stomach condition.  He contends that the 
disorders are due to his active service in Southwest Asia 
during the Gulf War.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1)(i).  
 
A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Services in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117(f).  The term "qualifying chronic 
disability" includes (a) undiagnosed illness; (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities. 
 
Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology are not considered to be 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(C)(ii).  The 
chronic disability claimed must not be attributable to any 
known clinical disease by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a),(b). 
 
The term "objective manifestations of a chronic disability" 
includes both "signs," in a medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3). 
 
"Signs" or "symptoms" that may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, the 
following: (1) fatigue, (2) headache, (3) muscle or joint 
pain, (4) neurologic or neuropsychological signs or symptoms, 
(5) signs or symptoms involving the respiratory system, (6) 
gastrointestinal signs or symptoms, and/or (7) cardiovascular 
signs or symptoms.  38 C.F.R. § 3.317(b).  

In making its determination, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the present case, the Veteran's DD 214 shows that he 
received the Southwest Asia Service Medal with 2 Bronze 
Stars.  Additionally, his service personnel record (SPR) 
shows that he participated in Operation Desert Shield--
Kingdom of Saudi Arabia from September 8, 1990 to January 16, 
1991, and Operation Desert Storm-Saudi Arabia, from January 
17, 1991 to April 10, 1991.  

Because the Veteran is shown to have service in the Southwest 
Asia Theater of operations during the Persian Gulf War, the 
remaining question is whether he has a "qualifying chronic 
disability."  See 38 C.F.R. § 3.317.


Psychiatric Disorder

With regard to the Veteran's claim of service connection for 
a psychiatric disorder, the Board finds at the outset that 
the Veteran's current claim does not encompass his 
independent claim of service connection for posttraumatic 
stress disorder (PTSD).  

By way of reference, the Board will point out that in his 
December 2007 Substantive Appeal (VA Form 9), the Veteran 
wrote that he had symptoms of PTSD.  Accordingly, the RO sent 
the Veteran a VCAA notice letter in regard to the claim of 
service connection for PTSD.  The RO then issued a rating 
decision in January 2009 denying the claim.  

In light of the Veteran's assertions and the RO's subsequent 
independent development and adjudication of the claim, the 
Board finds that his present claim of service connection for 
a psychiatric disorder does not reasonably encompass the 
issue of service connection for PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009). 

Rather, the Veteran asserted in his earlier June 2007 NOD 
that he had social avoidance and depression.  

In this regard, the Veteran's STR documents no complaints, 
findings, or diagnosis of a psychiatric disorder.  In fact, 
at discharge in May 1991, a clinical psychiatric evaluation 
was "normal," and the Veteran denied any psychiatric 
complaints.  

Following his November 1991 discharge, the Veteran submitted 
a claim of service connection in November 1999 indicating 
that, since his discharge, he had had problems with his 
memory and concentration and felt nervous and afraid in 
social situations.  The Veteran testified during his October 
2009 Board hearing that he first noticed these symptoms 
approximately five years following his discharge.  

The pertinent post-service medical evidence first includes an 
October 2000 VA psychiatric note indicating that the Veteran 
complained of such symptoms as loss of interest in activities 
with periods of sad feelings.  The assessment was that of 
major depression, first episode, which might be due to early 
family experiences and concerns related to physical image, 
including a missing testicle.  (The Board notes that the 
Veteran is presently service-connected for removal of the 
right testicle.)  

A November 2005 VA psychiatric note shows that the Veteran 
continued to complain of depression and sleep impairment.  He 
reported going out with his friends approximately once per 
week.  The diagnosis was that of dysthymia, resolved; alcohol 
abuse; nicotine dependence; and personality disorder, not 
otherwise specified (NOS), with inadequate and schizoid 
features.  

On follow-up in March 2006, the Veteran was being seen for 
dysthymia in the context of alcohol; the Veteran reported 
that he had not had alcohol during the prior month.  The 
diagnosis was that of dysthymia; alcohol abuse, reduced 
intake; nicotine dependence; personality disorder, NOS with 
inadequate and schizoid features.  

In connection with his present claim, the Veteran underwent a 
VA psychiatric examination in November 2006.  The examiner 
reviewed the Veteran's VA treatment records and the claims 
file and noted the Veteran's complaints of depressed mood, 
fatigue, social phobia (getting nervous around other people 
starting approximately three years prior); obsessive thoughts 
that he was unclean, deteriorating vision, weakness, overall 
sluggishness and lack of motivation.  The symptoms were 
present daily.  The examiner also performed a mental status 
examination.  

Based on the results of the examination, the VA examiner 
diagnosed social phobia, dysthymia and alcohol abuse.  

With regard to the etiology of the disorders, the examiner 
opined that it was as likely as not that the Veteran's social 
phobia and dysthymia were related to his Gulf War exposure 
and stressors.  In explanation, the examiner stated that it 
would be difficult to demonstrate a firm linkage between Gulf 
War chemical exposure and the Veteran's current symptoms 
without resorting to speculation.  

On the other hand, the examiner explained, the Veteran did 
not have these symptoms prior to his active service, but had 
had them at least intermittently since then, with chronic 
progression during the past three years.  

Subsequent VA psychiatric outpatient treatment notes and SSA 
psychiatric evaluations confirm the diagnosis of dysthymia 
and social phobia.  

Upon review of this evidence, the Board finds that because 
the Veteran's psychiatric disability has been attributed to a 
known clinical diagnosis, service connection for an 
undiagnosed illness due to service in the Persian Gulf is not 
warranted.  38 C.F.R. § 3.317.  

The Board finds, on the other hand, that by extending the 
Veteran the benefit of the doubt, service connection on 
direct basis for a psychiatric disability manifested by 
dysthymia and social phobia is warranted.  

As indicated, the Veteran underwent a VA psychiatric 
examination in November 2006.  The VA examiner's opinion is 
uncontroverted and probative.  In particular, the VA examiner 
reviewed the claims file and the Veteran's assertions of 
ongoing symptoms, which shows that the examiner was aware of 
the pertinent medical history.  

Then, based on this evidence and results of his evaluation, 
the examiner fully and unequivocally articulated her opinion 
that the Veteran's social phobia and dysthymia are 
etiologically related to his active service.  The examiner 
based this opinion on the sound reasoning that the Veteran 
had had the symptoms continuously since discharge, but had 
not had the symptoms prior to his service.  For these 
reasons, the Board finds the VA examiner's opinion highly 
probative.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 
304 (2008).  

In light of this evidence, the Board finds the evidence to be 
at least in a state of relative equipoise in showing that the 
Veteran's psychiatric disorder, which is currently manifested 
by dysthymic disorder and social phobia, was as likely as not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted.  


Gastrointestinal Disorder

With regard to his claim of service connection for a 
gastrointestinal disorder, the Veteran testified at his 
October 2009 hearing that he felt his gastrointestinal 
symptoms were caused by chemical exposure in the Persian 
Gulf.  

The STR included four treatment notes from January 1988 
through February 1988 showing that the Veteran complained of 
abdominal pain with symptoms such as nausea without episodes 
of vomiting or soft watery stools.  A February 1988 abdominal 
series was normal.  The assessment was that of severe 
constipation.  

Otherwise, the STR includes no indication of a 
gastrointestinal disorder.  At discharge in May 1991, a 
clinical evaluation was "normal," and the Veteran denied 
any gastrointestinal complaints.  

Following the Veteran's discharge, the medical evidence 
provides no indication of a gastrointestinal disorder for 
many years following his November 1991 discharge.  

In fact, the post-service medical evidence includes a 
November 1998 VA outpatient screening note showing that the 
Veteran denied having nausea, emesis, diarrhea, occasional 
constipation or gastric indigestion.  

Rather, the first post-service indication of a 
gastrointestinal disorder consists of an August 2005 VA 
Persian Gulf War registry examination.  The complaints 
included stomach pain.  The pertinent diagnosis was that of 
stomach pain.  The examiner also endorsed the determination 
that he had found the Veteran to have unexplained illnesses.  

An October 2005 VA outpatient treatment note shows that the 
Veteran presented with complaints of pain and reflux symptoms 
worse after eating.  The assessment was that of questionable 
gastroesophageal reflux disease (GERD).  

During an April 2006 VA annual physical examination, it was 
noted that the Veteran's past medical history included GERD.  
On review of symptoms, the Veteran reported that his bowel 
habits were regular.  The diagnosis was that of GERD.  The 
physician noted that an upper GI series from October 2005 
showed mild reflux, otherwise unremarkable. 

In connection with a claim for SSA disability benefits, the 
Veteran underwent a physical evaluation in January 2007.  The 
examiner noted the Veteran's numerous complaints, which, the 
Board points out, did not include any gastrointestinal 
symptoms except for nausea related to his complaints of 
headaches.  With regard to the Veteran's past medical 
history, the physician noted that the Veteran had visited a 
hospital on several occasions between 1993 and 2006 because 
of irritable bowel syndrome (IBS).  An examination showed the 
abdomen was normal.  The examiner's pertinent diagnosis was 
that of history of IBS.  

Subsequently, in April 2007, the Veteran underwent an annual 
VA physical examination.  The examination report notes a 
diagnosis of history of GERD with symptoms stable on 
medication.  

Based upon a careful review of the evidence, as indicated, 
the Board finds that the weight of the evidence is against 
the Veteran's claim.  

First, service connection is not warranted on the basis of an 
undiagnosed or "qualifying chronic disability" due to the 
Veteran's service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  

In this regard, the Board recognizes that a VA Persian Gulf 
Registry examination found that the Veteran had "stomach 
pains" beginning in June 1994 due to an unexplained illness.  
An associated letter to the Veteran, however, indicates that 
further follow-up care was needed.  As shown, the Veteran 
underwent the recommended follow-up testing, which resulted 
in a diagnosis of GERD.  

Because the Veteran's gastrointestinal disability has been 
attributed to a known clinical diagnosis, GERD, service 
connection for an undiagnosed illness due to service in the 
Persian Gulf is not warranted.  See 38 C.F.R. § 3.317.  

The Board also recognizes that an SSA examiner diagnosed a 
history of IBS, which, the Board notes, is a "qualifying 
chronic disability" under 38 C.F.R. § 3.317(a)(2).  The 
Board finds, however, that the SSA examiner's assessment was 
not probative evidence for two reasons.  

First, the examination report demonstrates that the SSA 
examiner based his assessment solely on the Veteran's 
assertions of having had a prior history of hospital visits 
for IBS.  In other words, the SSA examiner simply transcribed 
the Veteran's assertions, which does not constitute competent 
medical evidence supporting the Veteran's claim.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (holding that mere 
transcription of lay history, unenhanced by any additional 
medical comment by the transcriber, does not become competent 
medical evidence merely because the transcriber is a medical 
professional).  

The SSA examiner's assessment also lacks probative value 
because it was based on a factually inaccurate medical 
history.  In particular, the examiner indicated that the 
Veteran had had hospital visits related to symptoms of IBS.  
The record, however, shows that the hospital visits related 
to treatment for the symptoms of GERD.  In fact, the record 
contains no indication of IBS except for the SSA examiner's 
examination report.  

For these reasons, the SSA examiner's assessment is without a 
probative value for the purposes of this decision.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Service connection for a gastrointestinal disorder is also 
not warranted on a direct basis.  Importantly, there is no 
medical evidence suggesting that the Veteran's GERD is 
etiologically related to his in-service January/February 1988 
symptoms or his service in the Gulf War.  

Rather, the only evidence supporting the Veteran's claim is 
his own lay assertions.  As indicated, he asserted during his 
October 2009 Board hearing that the disorder is due to 
chemical exposure during his service in the Gulf War.  His 
assertions, however, are not competent evidence in support of 
his claim.  

In particular, the Veteran has not indicated that his 
symptoms have been continuous since his discharge.  

Further, the etiological relationship between the Veteran's 
claimed in-service chemical exposure and present GERD is not 
capable of lay observation and is not otherwise the type of 
medical question for which lay evidence is competent 
evidence.  

Finally, the Veteran has not identified a contemporaneous 
medical opinion relating his GERD to his active service in 
the Gulf War, and the record contains no contemporaneous 
descriptions of his symptoms supporting a later medical 
professional's diagnosis or etiology opinion.

Accordingly, the Veteran's lay statements do not constitute 
competent medical evidence supporting his claim.  See 
Davidson, 581 F.3d at 1316; Jandreau , 492 F.3d at 1376-77.

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
Veteran's claim of service connection for a gastrointestinal 
disorder.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, the 
appeal to this extent is allowed.  

Service connection for a psychiatric disability manifested by 
dysthymia and social phobia is granted.  

As new and material evidence has been received to reopen the 
claim of service connection for fatigue, constant headache, 
muscle aches, and joint pain, claimed as due to an 
undiagnosed illness, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  

Service connection for a gastrointestinal disorder manifested 
by gastroesophageal reflux disease is denied.  


REMAND

After a careful review of the record, the Board finds that 
the Veteran's reopened claim of service connection for 
fatigue, constant headache, muscle aches and joint pain, 
claimed as due to an undiagnosed illness must be remanded for 
further action.

The record shows that the Veteran submitted a statement in 
October 1996 in which he wrote that he first sought treatment 
for symptoms including fatigue, tingling sensations, nausea, 
joint aches, and "etc," within 6 months of his return from 
the Persian Gulf.  At that time, he was told nothing was 
wrong, but his symptoms have since recurred.  

Although the record does not confirm these assertions, VA 
outpatient treatment records beginning in November 1998 show 
that the Veteran endorsed having headaches and fatigue.  

Also, as indicated, the Veteran underwent a VA Persian Gulf 
War registry examination in August 2005, during which he 
complained of fatigue.  The assessment was fatigue, and the 
examiner indicated that he had found the Veteran to have 
unexplained illnesses.  

In connection with his present claim, the Veteran was 
scheduled for a VA Gulf War examination in December 2006.  He 
failed to appear.  

Nonetheless, the record currently contains competent evidence 
of current symptoms; evidence that the Veteran served in 
Southwest Asia theater of operation during the Persian Gulf 
War; and an indication that the symptoms may be associated an 
undiagnosed illness.  Furthermore, the record otherwise lacks 
sufficient competent evidence upon which the Board can decide 
the claim.  

Accordingly, remand for a VA examination is required.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

In this regard, the Board advises the Veteran that VA's duty 
to assist in the development and adjudication of a claim is 
not a one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  Accordingly, if he wishes to receive help, he 
cannot passively wait for it.  Wood v. Derwinski, 1 Vet. App. 
190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per 
curiam).

Moreover, the Veteran is advised that failure to report to 
the scheduled examination may result in denial of his claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.  Id.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy of the notice(s) of the examination sent to him by the 
pertinent VA medical facility at which the examination is to 
take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for his claimed 
undiagnosed illness manifested by fatigue, 
constant headache, muscle aches and joint 
pain.  

2.  If the Veteran responds and after the 
Veteran has signed any necessary releases, 
the RO should make as many attempts as 
necessary to obtain all identified records 
not already associated with the claims 
file.    

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified records 
must be documented in the claims file and, 
if any records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of any unsuccessful efforts in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.  

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the 
record.  Then, the RO should schedule the 
Veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed disability manifested by fatigue, 
constant headache, muscle aches, and joint 
pain.  

The pertinent evidence in the claims file, 
along with a copy of this remand, must be 
made available to the examiner for review.  
Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's 
lay assertions, and also undertake any 
indicated studies.  

Based on a review of the claims file and 
the results of the examination, the 
examiner is asked to specify whether the 
Veteran has a current, known clinical 
diagnosis other than chronic fatigue 
syndrome or fibromyalgia related to his 
complaints of fatigue, constant headache, 
muscle aches, and joint pain.  

If the examiner diagnoses any current 
disability(ies) other than chronic fatigue 
syndrome or fibromyalgia, the examiner 
should offer an opinion for each diagnosed 
disability as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that such disability 
was caused by or had its onset during 
service or within one year of service.  

If a diagnosis of chronic fatigue syndrome 
or fibromyalgia is made, or if no 
diagnosis is offered with respect to the 
Veteran's reported symptoms, noted above, 
the examiner is requested to comment on 
(a) whether there are nevertheless 
objective indications of a chronic 
disability (lasting six months or more) 
related to any such complaints or 
symptoms, including chronic fatigue 
syndrome or fibromyalgia, (b) at what 
point the objective indications of a 
chronic disability became manifest, and 
(c) whether such objective indications of 
a chronic disability cannot be attributed 
to any known clinical diagnosis by 
history, physical examination, and 
laboratory tests. If no chronic disorder 
is present, regardless of etiology, the 
examiner should so state.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Specific references 
to the Veteran's claims file, including 
the in-service and post-service medical 
records, and the Veteran's lay assertions 
should be provided.  

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the remanded claim 
in light of all pertinent evidence and 
legal authority and addressing all 
relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
his representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the remanded matter, but need take no further action unless 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


